Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 07/08/2022.
Claims 1-3, 5-12, and 14-23 are pending.
Claims 1-3, 11-12, 16, 19-20, and 22 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11 and 19 under 35 U.S.C. 102, has been considered but are not persuasive. More specifically, the applicant argues a repeated argument that no art of record teaches the limitations of amended claims 1, 11 and 19, since (1) “‘patient data’ as described in Po cannot be the same as ‘process steps’ as recited in claim 1”. Due to the broadness of the claim language, the examiner respectfully disagrees.
Applicant’s spec, paragraph 0024 states “The user actions may include identifying GUI fields and performing actions on the GUI fields using input devices such as mouse, keyboard, touchpad, and the like. Example GUI fields may include a text box, form field, radio button, check box, menu items, actions buttons, text fields, and the like.” 
Po, paragraphs 0006, 0024, 0027, 0037, 0046-0047, and 0053-0059 teach “user-specific communication data received from the user computing device 102” from a “user interface” (graphical user Interface (GUI) interactions carried out by users) comprising information of previously filled out doctor’s notes that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor (captured process steps correspond to multiple sequences) in generating such previous visit notes” (carried out by users for performing the activity) and “arrangement or configuration of information included in the predicted note…[and] writing style, such as vocabularies, sentence structure, paragraph structure, etc.” used by the doctor in a note template “application”. Further paragraphs 0039, 0063, 0070, and Fig. 1 teach the “computing device” including a “user interface” and/or a “keyboard” for entering (multiple sequences of graphical user interface (GUI) interactions) note information by a user (captured process steps correspond…carried out by users for performing the activity), and storing the note “for future use” in an iterative process for predicted note generation. Here, the doctor’s entered text via a “user interface”/“keyboard” is recorded for future use for automatically filling out notes, and not just the “patient data” as argued.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

(2) Applicant next argues at a high level that at no art of record teaches the amended language of the extensively amended limitations of claims 1, 11 and 19. Due to the broadness of the claim language, the examiner respectfully disagrees. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

(3) Applicant further argues a repeated argument that at no art of record teaches the limitations of amended claims 1, 11 and 19, since Po does not teach “generating a software robot to automate a process of performing the activity using the determined optimized set of process steps”, and merely “describes about generating an automated predicted visit note associated with an encounter between” attendees. Due to the broadness of the claim language, the examiner respectfully disagrees.
Applicant’s spec, paragraph 0024 states “robotic script may refer to any type of ‘software bot’ that is capable of mimicking user actions that may be performed in a software application. The user actions may include identifying GUI fields and performing actions on the GUI fields using input devices such as mouse, keyboard, touchpad, and the like. Example GUI fields may include a text box, form field, radio button, check box, menu items, actions buttons, text fields, and the like.”
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor…the predictor 204 can be trained to output predicted visit notes (to perform the activity) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (using the determined optimized set of process steps)”; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (generate a software robot to automate a process of performing) that are automatically “executed by the processor” to perform the filling in of document fields (generate a software robot/mimics the GUI interactions) via “the predictor 204 can be trained to output predicted visit notes (performing the activity) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (mimics the GUI interactions by executing the optimized set of the process steps for performing the activity)”.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 11-12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Lecerf et al (US Pub 20100150448), hereinafter Lecerf.
Regarding claim 1 (and analogous claims 11 and 19), Po teaches a system, a method, and a non-transitory machine-readable medium storing instructions executable by a processing resource, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory is capable of executing a plurality of modules stored in the memory (paragraphs 0006, 0031-0035, and claims 18-20 teach “systems, apparatus, tangible, non-transitory computer-readable media” comprising memory (memory/CRM) storing instructions, including “one or more note prediction models”, that are “executed by the processor” to perform the embodiments of the disclosure. Further the claimed modules are interpreted as stored, software instructions for performing the recited operations.), and wherein the plurality of modules comprises: 
a receiving module to receive captured process steps related to an activity performed while interacting with an application (Examiner note: Applicant’s spec, paragraph 0022 states the system “may capture user interactions (e.g., process steps)”.
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (receiving module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0037, 0046-0047, 0053-0059, and Fig. 2, receiving “user-specific communication data received from the user computing device 102” including information of previously filled out doctor’s notes that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor (to receive captured process steps) in generating such previous visit notes” (related to an activity performed while interacting) in a note template “application” (with an application)), wherein the captured process steps correspond to multiple sequences of graphical user interface (GUI) interactions carried out by users for performing the activity (Examiner note: Applicant’s spec, paragraph 0024 states “The user actions may include identifying GUI fields and performing actions on the GUI fields using input devices such as mouse, keyboard, touchpad, and the like. Example GUI fields may include a text box, form field, radio button, check box, menu items, actions buttons, text fields, and the like.”
Po, paragraphs 0006, 0024, 0027, 0037, 0046-0047, and 0053-0059 teach “user-specific communication data received from the user computing device 102” from a “user interface” (graphical user Interface (GUI) interactions) comprising information of previously filled out doctor’s notes that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor (captured process steps correspond to multiple sequences) in generating such previous visit notes” (carried out for performing the activity) and “arrangement or configuration of information included in the predicted note…[and] writing style, such as vocabularies, sentence structure, paragraph structure, etc.” used by the doctor in a note template “application”. Further paragraphs 0039, 0063, 0070, and Fig. 1 teach the “computing device” including a “user interface” and/or a “keyboard” for entering (multiple sequences of graphical user interface (GUI) interactions) note information by a user (captured process steps correspond…carried out by users for performing the activity), and storing the note “for future use” in an iterative process for predicted note generation.); 
a processing module to determine multiple variations of process steps for performing the activity by applying a first Artificial Neural Network (ANN) to the captured process steps (paragraph 0031-0035, and 0038 teach memory stored “instructions” (processing module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor (using the captured process steps)…, the predictor 204 can be trained (applying a first ANN) to learn and predict a suitable formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes (using the captured process steps)”, wherein “the predictor 204 can include one or more…LSTM recurrent neural networks (a first ANN)”, and further the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note” and/or changed (determine multiple variations of process steps for performing the activity). Further, paragraphs 0028-0029 teach the “models (ANN) described herein can be trained using suitable training data, such as for instance, a global set of visit notes generated by a plurality of doctors of a plurality of patients, and a set of doctor specific visit notes previously generated by the doctor (to the captured process steps)”), wherein each variation includes a diverse combination of the process steps such that the activity can be performed by executing any one of the multiple variations (paragraphs 0053-0060 and 0072-0074 teach the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note. Each prediction vector (each variation) can be descriptive of a subset of information to be potentially included in a predicted visit note”, and/or changed corresponding to learned text examples (includes a diverse combination of the process steps). The predictor is able to “output predicted visit notes” from the vectors including “predicted information formatted and written in accordance with the doctor's previously generated visit notes” (that the activity can be performed by executing any one of the multiple variations)); 
an optimization module to determine an optimized set of the process steps for performing the activity based on the determined variations of the process steps (paragraph 0031-0035, and 0038 teach memory stored “instructions” (optimization module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the predictor 204 can be trained to learn and predict a suitable formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes”, wherein the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note” and/or changed (based on the determine variations of process steps in performing the activity), and is able to “output predicted visit notes” from the “predicted information formatted and written in accordance with the doctor's previously generated visit notes” (determine an optimized set of the process steps for performing the activity)), wherein the optimized set of process steps includes process steps selected from at least one of the multiple variations such that the activity is performed in an optimal manner with a reduced amount of processing resources (paragraphs 0027, 0046-0047, 0053-0059, 0072-0075, and Fig. 2-3 teach the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note. Each prediction vector (multiple variations) can be descriptive of a subset of information to be potentially included in a predicted visit note”, and/or changed corresponding to learned text examples (process steps selected from at least one of the multiple variations such that the activity is performed). The predictor is able to “output predicted visit notes” from the vectors (optimized set of process steps includes process steps selected) including “predicted information formatted and written in accordance with the doctor's previously generated visit notes” (optimized set of the process steps), and that the user is able to approve or change the generated note fields (alternative process steps selected from at least one of the multiple variations in an optimal manner with a reduced amount of processing resources). Further, paragraphs 0048 and 0084 teach that the invention’s operations and systems allow for increased “flexibility…for a great variety of possible configurations, combinations, and divisions of tasks and functionality between and among components” (activity is performed in an optimal manner with a reduced amount of processing resources)); and 
a script generation module to generate a software robot to automate a process of performing the activity using the determined optimized set of process steps (Examiner note: Applicant’s spec, paragraph 0024 states “robotic script may refer to any type of ‘software bot’ that is capable of mimicking user actions that may be performed in a software application”
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor…the predictor 204 can be trained to output predicted visit notes (to perform the activity) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (using the determined optimized set of process steps)”; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (generate a software robot to automate a process of performing) that are automatically “executed by the processor” to perform the embodiments of the disclosure for generating visit notes (generate a software robot)), wherein the generated software robot, upon execution, mimics the GUI interactions by executing the optimized set of the process steps for performing the activity (Examiner note: Applicant’s spec, paragraph 0024 states “The user actions may include identifying GUI fields and performing actions on the GUI fields using input devices such as mouse, keyboard, touchpad, and the like. Example GUI fields may include a text box, form field, radio button, check box, menu items, actions buttons, text fields, and the like.”
Po, paragraphs 0031-0035, 0038, 0046-0047, 0053-0059, 0072, and Fig. 2-3 teach storing the trained “one or more note prediction models” in memory as instructions (wherein the generated software robot) that are automatically “executed by the processor” (upon execution) to perform the filling in of document fields (mimics the GUI interactions) via “the predictor 204 can be trained to output predicted visit notes (performing the activity) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (mimics the GUI interactions by executing the optimized set of the process steps for performing the activity)”).

Po at least implies wherein the optimized set of process steps includes process steps selected from at least one of the multiple variations such that the activity is performed in an optimal manner with a reduced amount of processing resources (see mappings above), however Lecerf teaches wherein the optimized set of process steps includes process steps selected from at least one of the multiple variations such that the activity is performed in an optimal manner with a reduced amount of processing resources (paragraphs 0006-0007, 0071, 0078-0080, 0143, 0150-0154, and 0156 teach a classifier taking an input “new data set and associates candidate text sequences with class labels” to output text file with different “text sequences” (optimized set of process steps includes process steps selected from at least one of the multiple variations); wherein the training set class labels are from a user’s entered document “text sequences” for use in “an automated or semi-automated form filling application” (optimized set of process steps includes process steps selected from at least one of the multiple variations) and performing the method for improving speed and reducing the “computation power”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Lecerf’s teachings of inputting stored tags of user entered document text sequences into a neural network classifier into Po’s teaching of training a predictor neural network model on user entered data in order to improve processing efficiency through encoding/formatting data (Lecerf, paragraphs 0006-0007, 0071, 0078-0080, 0143, and 0150).

Regarding claim 2, the combination of Po and Lecerf teach all the claim limitations of claim 1 and further teach wherein the script generation module generates the software robot automatically (Examiner note: Applicant’s spec, paragraph 0024 states “robotic script may refer to any type of ‘software bot’ that is capable of mimicking user actions that may be performed in a software application”.
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0029-0030, 0046-0047, 0053-0059, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (generates the software robot automatically) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).

Regarding claims 5 and 14, the combination of Po and Lecerf teach all the claim limitations of claims 1 and 11 above; and further teach wherein the captured process steps are fed to the first ANN in the form of Extensible Markup Language (XML) files and/or hash codes (Lecerf, paragraphs 0078-0080, 0143, 0153-0154, and 0156 teach a classifier taking an input “new data set and associates candidate text sequences with class labels”; wherein the training set class labels are “in the form of XML tags” from a user’s entered document “text sequences” for use in “an automated or semi-automated form filling application”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Lecerf’s teachings of inputting XML stored tags of user entered document text sequences into a neural network classifier into Po’s teaching of training a predictor neural network model on user entered data in order to improve processing efficiency through encoding/formatting data into XML (Lecerf, paragraphs 0078-0080 and 0143).

Regarding claims 6, 15, and 21, the combination of Po and Lecerf teach all the claim limitations of claims 1, 11, and 19 above; and further teach wherein the first ANN is a Recurrent Neural Network (RNN), wherein the RNN is a Long Short-Term Memory (LSTM) network (Po, paragraph 0055 teaches “the predictor 204 can include one or more…LSTM recurrent neural networks (the first ANN is a RNN, wherein the RNN is a LSTM network)”).

Regarding claims 12 and 20, the combination of Po and Lecerf teach all the claim limitations of claims 11 and 19 above; and further teach wherein the robotic script is generated automatically, or manually in a simulated environment (Examiner note: Applicant’s spec, paragraph 0031 states “Generation of scripts in a simulated environment may be done during the training phase…”
Po, paragraphs 0029-0030, 0046-0047, 0053-0059, and Fig. 2-3, teach “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase (in a simulated environment); wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (the robotic script is generated automatically) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Lecerf et al (US Pub 20100150448), hereinafter Lecerf, in view of Jagota et al (US Pub 20190236460), hereinafter Jagota.
Regarding claim 3, the combination of Po and Lecerf teach all the claim limitations of claim 1 above; and further teach wherein the script generation module generates the software robot manually in a simulated environment (Examiner note: Applicant’s spec, paragraph 0024 states “robotic script may refer to any type of ‘software bot’ that is capable of mimicking user actions that may be performed in a software application”, and paragraph 0031 states “Generation of scripts in a simulated environment may be done during the training phase so that the generated scripts may be monitored and modified by the user manually”.
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0029-0030, 0046-0047, 0053-0061, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase (in a simulated environment) including generating a predicted note and comparing “to an actual subsequent visit note of the training data” provided by a doctor/user (manually) for creating loss training data and can be implemented as “rule-based systems (e.g., as machine-learned from data or manually created)”; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (the software robot is generated) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).
Po at least implies wherein the script generation module generates the software robot manually in a simulated environment, however Jagota teaches wherein the script generation module generates the software robot manually in a simulated environment ((see Examiner note above) paragraph 0131-0138 teach memory stored “instructions” (script generation module) that are “executed by one or more processors” for performing embodiments of the disclosure including, that as taught in paragraphs 0032-0033, 0042-0046, that the generated rules (software robot) “through supervised machine learning can be reviewed, readily understood, and manually edited by users/customers/professionals” (generates the robotic script manually) via “a user interface” during a training phase (in a simulated environment) for document analysis).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify training a predictor neural network model on user entered data, as taught by Po as modified by inputting stored tags of user entered document text sequences into a neural network classifier as taught by Lecerf, to include manually editing machine learning rules for document analysis via a user interface as taught by Jagota in order to improve the process of document analysis through expert user input during training and improve operation clarity so a user “can be informed of specific reasons why the decisions are made” (Jagota, paragraphs 0032-0033).

Claims 7-9, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Lecerf et al (US Pub 20100150448), hereinafter Lecerf, in view of El-Alami et al ("An Efficient Method based on Deep Learning Approach for Arabic Text Categorization", 2016), hereinafter El-Alami.
Regarding claims 7, 16, and 22, the combination of Po and Lecerf teach all the claim limitations of claims 1, 11, and 19 above; and further teach comprising a classification module, wherein: 
the receiving module is to receive an input document (Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (receiving module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0015, 0027, 0037, 0046-0047, 0053-0059, 0067-0068, and Fig. 2, receiving “user-specific communication data received from the user computing device 102” including information of previously filled out doctor’s notes (receive an input document) that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes” (input document) in a note template “application”; wherein a visit note “can refer to any suitable documentation relating to an encounter between attendees” (input document)); 
the classification module is to classify the input document using a second ANN (Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (classification module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0015, 0020, 0027, 0037, 0046-0047, 0052-0059, 0067-0068, and Fig. 2, inputting patient data and doctor input of past notes (input document as mapped above) into an interpreter 202, that “can include one or more recurrent neural networks” (a second ANN), that “output[s] one or more context vectors descriptive of one or more input visit notes (input document) provided as input to the interpreter 202.  The context vectors can specify (classify) information included within the visit notes (the input document) and/or other patient data” among other summarized information); 
the processing module is to determine the input document corresponds to the activity based on the classification (Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (processing module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0015, 0020, 0027, 0037, 0046-0047, 0052-0059, 0067-0068, and Fig. 2, operate an interpreter to “output one or more context vectors descriptive of one or more input visit notes provided as input to the interpreter 202”, and then the process to further “output one or more predicted visit notes (determine the input document corresponds to the activity) as a result of receiving the context vectors or other output of the interpreter 202 (based on the classification as mapped above)” from the input doctor’s notes (input document as mapped above)); and 
the robotic script module is to automatically fill a form related to the input document by executing the set of process steps upon determining that the input document corresponds to the activity (Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (by the script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor (related to the input document)…the predictor 204 can be trained to output predicted visit notes (a form) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (executing the set of process steps)”, further including patient exam information (automatically fill a form), when a visit note “for the subject DPE” with previous doctor’s notes is determined to be needed (upon determining that the input document corresponds to the activity); wherein “the predicted visit note can be presented as a baseline or template visit note” to the doctor).
Po at least implies the classification module is to classify the input document using a second ANN (see mapping above), however El-Alami teaches the classification module is to classify the input document using a second ANN (section 1 teaches “in this work…[t]he idea is to use deep autoencoder (using a second ANN) to produce short codes for documents” (classify the input document) for “[t]ext categorization…of documents are assigned labels” (classify the text document)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify training a predictor neural network model on user entered data, as taught by Po as modified by inputting stored tags of user entered document text sequences into a neural network classifier as taught by Lecerf, to include document labeling via a deep autoencoder as taught by El-Alami in order to “have hidden semantic and reduce the dimensionality of representation space” (El-Alami, section 1).

Regarding claim 8, the combination of Po, Lecerf, and El-Alami teach all the claim limitations of claim 7 above; and further teach wherein the input document is a text document and/or an image document (Po, paragraphs 0015, 0027, 0037, 0046-0047, 0053-0059, 0067-0068, and Fig. 2 teach receiving “user-specific communication data received from the user computing device 102” including information of previously filled out doctor’s notes (input document) that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes” (input document); wherein a visit note “can refer to any suitable documentation relating to an encounter between attendees” (input document)).
Po at least implies wherein the input document is a text document and/or an image document (see mapping above), however El-Alami teaches wherein the input document is a text document and/or an image document (abstract and section 1 teach “in this work…[t]he idea is to use deep autoencoder to produce short codes for documents” (input document is a text document) for “[t]ext categorization…of documents are assigned labels” (input document is a text document) according to the “enhance[d] text representations” (text document)).
Po, Lecerf, and El-Alami are combinable for the same rationale as set forth above with respect to claim 7.

Regarding claims 9, 17, and 23, the combination of Po, Lecerf, and El-Alami teach all the claim limitations of claims 8, 16, and 22 above; and further teach wherein the second ANN is a Feed Forward Neural Network, and wherein the Feed Forward Neural Network is a Convolutional Neural Network (CNN) or a Deep Auto Encoder (El-Alami, section 1 teaches “in this work…[t]he idea is to use deep autoencoder (second ANN is a Feed Forward Neural Network, wherein the Feed Forward Neural Network is…a Deep Auto Encoder) to produce short codes for documents” for “[t]ext categorization…of documents are assigned labels”).
Po, Lecerf, and El-Alami are combinable for the same rationale as set forth above with respect to claim 7.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Lecerf et al (US Pub 20100150448), hereinafter Lecerf, El-Alami et al ("An Efficient Method based on Deep Learning Approach for Arabic Text Categorization", 2016), hereinafter El-Alami, in view of Ma et al (US Pub 20180060702), hereinafter Ma.
Regarding claims 10 and 18, the combination of Po, Lecerf, and El-Alami teach all the claim limitations of claims 9 and 17 above; and further teach wherein the classification module is configured to: 
classify the text document using the Deep Auto Encoder (El-Alami, abstract and section 1 teaches a computer operating code wherein “in this work…[t]he idea is to use deep autoencoder (using the Deep Auto Encoder) to produce short codes for documents” (classification module is configured to: classify the text document) for “[t]ext categorization…of documents are assigned labels” (classify the text document)); 
However, the combination does not explicitly teach and classify the image document using the CNN.
Ma teaches and classify the image document using the CNN (Ma, paragraph 0031 teaches “classifying images” (and classify the image document) inputted into a “DL [deep learning] model”, wherein the “DL model can be used as image classifiers, such as convolutional neural networks (CNN)” (using the CNN)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify training a predictor neural network model on user entered data, as taught by Po as modified by inputting stored tags of user entered document text sequences into a neural network classifier as taught by Lecerf, as modified by document labeling via a deep autoencoder as taught by El-Alami, to include classifying images with a CNN as taught by Ma in order to increase classification accuracy and “to improve the process and yield”  (Ma, paragraphs 0015, 0019, and 0031-0032).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US Pub 20170220540) teaches predictor models giving optional completion candidates to a user before the user supplies the field with text. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123